Citation Nr: 1013026	
Decision Date: 04/06/10    Archive Date: 04/14/10	

DOCKET NO.  05-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty with the Air National 
Guard from November 10 to December 11, 1990, from April 30 
to July 26, 1999, and from February 24 to August 24, 2003, 
with a period of active duty for training from July to 
November 1982, and an apparent additional period of service 
from July 25 to July 29, 1994.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was previously before the Board in June 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran's asthma is not shown to have been present 
during a period of active duty for training from July to 
November 1982, or for a number of years thereafter.

2.  The Veteran's asthma clearly and unmistakably preexisted 
his periods of active duty from November to December 1990, 
April to July 1999, and February to August 2003.

3.  The Veteran's preexisting asthma clearly and 
unmistakably underwent no clinically identifiable permanent 
increase in severity, including beyond natural progress, 
during his periods of active military service.


CONCLUSION OF LAW

The Veteran's preexisting asthma was not aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1110, 1111, 
1131, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes 
his multiple contentions, including those offered during the 
course of a hearing before the undersigned Veterans Law 
Judge in August 2006, as well as service treatment records, 
and both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
asthma.  In pertinent part, it is contended that the 
Veteran's asthma had its origin during his period or periods 
of active military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disability resulting from disease or 
injury incurred in or aggravated while performing active 
duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002 & Supp. 2009).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation or a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Pursuant to applicable law and regulation, every Veteran 
shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).  Only such conditions as are recorded on 
examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b) (2009).

A preexisting injury or disease will be considered to have 
been aggravated during active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in disability during service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity 
during service on the basis of all of the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

After considering all the information and lay or medical 
evidence of record in the case with respect to benefits 
under the laws administered by the Secretary, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102 (2009).  However, the benefit of the doubt 
rule is inapplicable when the evidence preponderates against 
the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

In the present case, service treatment records dating from 
the Veteran's period of active duty for training from July 
to November 1982 are negative for the presence of asthma.  
In that regard, radiographic studies of the Veteran's chest 
conducted in August 1982 showed no evidence of any 
significant abnormalities, and no pertinent diagnosis was 
noted.

During the course of private outpatient treatment for an 
unrelated medical problem in February 1987, the Veteran gave 
a history consistent with mild asthma.  A physical 
examination conducted at that time revealed the presence of 
occasional rhombi on deep inspiration.  The pertinent 
diagnosis noted was possible mild bronchial asthma.

During the course of private outpatient treatment for an 
unrelated medical problem in March 1987, the Veteran gave a 
history of mild symptoms of seasonal asthma associated with 
grass cuttings.  The pertinent diagnosis noted was bronchial 
asthma.  

At the time of a service medical examination in December 
1988, the Veteran gave a history of asthma since the age of 
8 or 9, though with no accompanying limitation of 
activities.  Pulmonary function testing conducted at that 
time was consistent with the presence of a low forced vital 
capacity, and possible mild obstruction.

In mid-June 1999, during the Veteran's second period of 
active military service, he was heard to complain of 
"trouble breathing."  According to the Veteran, he had 
experienced problems with congestion for approximately three 
days, in addition to some slight wheezing the previous day.  
When questioned, the Veteran admitted to using his 
daughter's Albuterol inhaler five to six days a year over 
the course of the past two years.  Also noted was a long 
history of wheezing when mowing the grass.  On physical 
examination, the Veteran's lungs showed evidence of end-
inspiratory wheezing bilaterally.  The pertinent diagnosis 
noted was mild restrictive airway disease secondary to 
seasonal allergic rhinitis.

Approximately two days later, the Veteran was seen for 
follow up of his restrictive airway disease secondary to 
seasonal allergic rhinitis.  Noted at the time was that the 
Veteran was taking medication, and, as a result, "doing much 
better."  On physical examination, the Veteran's lungs were 
clear to auscultation bilaterally.  The pertinent diagnosis 
noted was seasonal allergic rhinitis, with a recent 
diagnosis of "questionable" asthma.

A service treatment record dated approximately one week 
later reveals that the Veteran was seen at that time for a 
refill of medication.  Noted at the time of treatment was 
that the Veteran had been using a Proventil inhaler, but 
that he was still experiencing some slight congestion.  On 
physical examinations, the Veteran's lungs showed evidence 
of faint expiratory wheezes, in particular, with deep 
inhalation.  The pertinent diagnoses noted were mild upper 
respiratory infection, and restrictive airway disease.

In a Post-Deployment Health Assessment dated in late June 
1999, it was recommended that the Veteran see his family 
practice doctor upon return to his home station for 
evaluation of asthma.

Upon review of the Veteran's record in mid-October 1999, 
there was noted an episode of wheezing for which the Veteran 
had been evaluated, at which time he received a diagnosis of 
upper respiratory infection/restrictive airway disease.  
Also noted was that the Veteran had been given medication, 
which he used approximately once a week.  On further review 
of the Veteran's records, it was noted that his problem most 
often occurred when mowing the grass, or working in the 
yard.  The pertinent diagnosis noted was mild extrinsic 
restrictive airway disease and seasonal allergies.

In correspondence of mid-February 2000, the Veteran's 
private physician wrote that he had seen the Veteran in his 
office in November 1999 for symptoms of restrictive airways 
disease.  According to the Veteran's physician, a review of 
the Veteran's chart showed an office visit for a similar 
problem in March of 1987.  Also noted was that the Veteran 
had reported an episode of restrictive airway disease while 
stationed in Germany.  

In a Physical Profile Serial Report of early May 2000, it 
was noted that the Veteran was unable to deploy.  The 
clinical assessment was rule out restrictive airway 
disease/asthma.

A private medical record dated in late May 2000 was 
significant for an impression of reactive airway disease 
with intermittent bronchospasm consistent with allergic 
asthma.  

In a service treatment record of mid-August 2000, it was 
noted that the Veteran had a history of allergy-induced 
bronchospasm "for 20 plus years" consisting of chest 
tightness, wheezing, and shortness of breath.  Also noted 
was that recent pulmonary function testing had confirmed the 
presence of reactive airway disease with intermittent 
bronchospasm responsive to bronchodilators consistent with 
allergic asthma.  According to the evaluating physician, the 
Veteran was a "valued and productive member of the Air 
National Guard whose mild allergic asthma was well 
controlled and stable."

During the course of a service medical examination in May 
2002, it was noted that the Veteran had been granted a 
waiver for his asthma in January 2000, inasmuch as the 
Veteran's asthma was "under good control."

At the time of a private pulmonary follow-up in mid-June 
2002, it was noted that the Veteran needed an "update" of 
his condition for the Air National Guard.  According to the 
examiner, the Veteran had significant reactive airway 
dysfunction, as evidenced by the fact that, even as a child, 
when he mowed the grass, he would be "choked up" for a 
couple of days.  Also noted was that dusty conditions, 
cigarette smoke, some cleansing products, and car exhaust 
tended to bother the Veteran.  When questioned, the Veteran 
described symptoms of chest tightness and wheezing, 
accompanied by some shortness of breath, for which he 
occasionally used Albuterol.  The pertinent diagnosis noted 
was asthma/reactive airway dysfunction.

In correspondence of early June 2003, the Veteran's private 
physician wrote that, with medication, the Veteran's asthma 
had been "well controlled."  Further noted was that the 
Veteran had not had any significant asthma or allergy 
exacerbations since June of 2002.

In a service narrative summary of late June 2003, it was 
noted that the Veteran was being disqualified from military 
service for asthma.  Noted at the time was that the Veteran 
had been diagnosed with asthma in 2000, but had never 
required hospitalization or emergent care.  Reportedly, the 
Veteran had been using Albuterol approximately five to six 
times per year, but was currently using Advair with good 
control.  Reportedly, the Veteran had experienced no 
significant exacerbations of asthma for the past year.

On physical examination, the Veteran's lungs were clear 
without wheezes.  Pulmonary function testing revealed mild 
obstruction with normal diffusion.  The pertinent diagnosis 
noted was asthma.  Following evaluation, it was recommended 
that the Veteran receive a waiver for continued world wide 
qualifications, inasmuch as his asthma had not limited his 
ability to perform at work or play.  Nor did the Veteran 
require any activity limitations as a result of his asthma.

At the time of a VA respiratory/pulmonary examination in 
April 2004, it was noted that the Veteran's claims folder 
was available, and had been reviewed.  Significantly, that 
review confirmed a diagnosis of mild reactive airway disease 
in 1999, while the Veteran was in service.  When questioned, 
the Veteran indicated that it was possible that he had 
experienced asthma symptoms long before his period of active 
duty, though he had never officially been diagnosed with 
reactive airway disease.  Nor had he ever seen a physician 
and complained of the "chest aspect" of his condition.  On 
physical examination, the Veteran's respiratory excursions 
were full, and his chest was normal to percussion.  Breath 
sounds were described as good throughout, with no evidence 
of any rales, rhonchi, or wheezes.  The pertinent diagnosis 
noted was of mild asthma/reactive airway disease.

In correspondence of April 2004, one of the Veteran's former 
inservice supervisors indicated that, in 1999, while in 
service, the Veteran was told that he had reactive airway 
disease and "needed to be worked up" for asthma.  Further 
noted was that testing in 2002 confirmed that the Veteran 
still had asthma, though it "had not gotten any worse."

On more recent VA pulmonary/respiratory examination in May 
2009, it was noted that the Veteran was employed full time 
with Honeywell.  Also noted was that the Veteran was 
currently using Advair on a daily basis.  According to the 
examiner, the Veteran's past history was negative "with the 
Veteran's stating, which the examiner was unable to 
corroborate, that he had not had asthma or any respiratory 
illness or symptoms prior to his military service."

On physical examination, the Veteran's chest was clear to 
percussion and auscultation.  Review of the Veteran's 
service treatment records revealed that, in June 1999, while 
in Germany, he had developed his first symptoms of asthma 
"while walking across grass," following which he was seen in 
the emergency room.  According to the Veteran, he was placed 
on some "breathing medication that seemed to help," which 
was the only time the Veteran had been seen in the emergency 
room, though he had subsequently been seen on an outpatient 
basis for evaluation of pulmonary function studies.

When questioned, the Veteran stated that, following 
pulmonary function studies in 2000 and 2002, he was told 
that he had asthma.  Currently, however, the Veteran denied 
any problems with coughing or excess sputum, though he did 
experience dyspnea on exertion after 100 yards only when he 
was cutting grass.  

According to the examiner, while the Veteran had experienced 
an asthmatic attack in 1999, his baseline pulmonary function 
studies when not exposed to grass or other respiratory 
provocations was within normal limits.  While currently the 
Veteran was utilizing Advair on a daily basis, he did not 
require oxygen.  Nor had he experienced any side effects of 
his treatment.  According to the examiner, the frequency of 
the Veteran's attacks was approximately three to four times 
per year, though that depended upon whether the Veteran was 
cutting grass or otherwise exposed to irritants.  

Following examination, the examiner commented that he was 
"unable to substantiate" that the Veteran had no prior 
history, though upon review of service treatment records, it 
appeared that, in 1999, the Veteran was seen, with no 
evidence of any prior episode.  Following diagnostic X-rays 
and pulmonary function studies, it was reported that the 
Veteran's chest X-ray was within normal limits, as were 
pulmonary function tests.  In the opinion of the examiner, 
the Veteran's current diagnosis of asthma could not be 
established in the presence of normal pulmonary function 
tests, though that did not preclude the diagnosis, "that 
preexisting pathology cannot be established, and that a 
permanent increase of severity cannot be established."

Based on the aforementioned, and notwithstanding the May 
2009 statement of a VA physician, it is clear that the 
Veteran has in the past and continues to suffer from chronic 
bronchial asthma/restrictive airway disease.  This is 
particularly the case given the fact that, while current 
pulmonary function tests have been within normal limits, 
past pulmonary function testing has repeatedly shown 
evidence of obstructive/restrictive airway disease.  What 
remains to be determined is whether the Veteran's bronchial 
asthma/restrictive airway disease did, in fact, have its 
origin during his period or periods of active military 
service, or whether it preexisted service and was aggravated 
therein.

In that regard, a review of service treatment records 
discloses that, during the Veteran's period of active duty 
for training from July to November 1982, he received neither 
a diagnosis of nor treatment for bronchial asthma, or, for 
that matter, any other respiratory condition.  Moreover, as 
early as 1987, three years prior to the Veteran's initial 
period of active service, there was noted a confirmed 
diagnosis of bronchial asthma.  Significantly, at the time 
of a service medical examination in December 1988, the 
Veteran gave a history of asthma since at least the age of 
eight or nine, though with no accompanying limitation of 
activities.  Moreover, in a narrative summary of August 
2000, there was noted a history of allergy-induced 
bronchospasm "for 20 plus years" consisting of chest 
tightness, wheezing, and shortness of breath, with recent 
pulmonary function testing confirming the presence of 
reactive airway disease with intermittent bronchospasm 
responsive to bronchodilators consistent with allergic 
asthma.  

Based on the aforementioned, the evidence clearly and 
unmistakably shows that the Veteran's bronchial 
asthma/reactive airway disease preexisted his period or 
periods of active military service.  Accordingly, what 
remains to be answered is whether that disability underwent 
a permanent increase in severity during the Veteran's period 
or periods of active military service.

In that regard, the Board notes that, in June 1999, during 
the Veteran's second period of active military service, he 
was described as suffering from only "mild" reactive airway 
disease secondary to seasonal allergic rhinitis.  Moreover, 
in October of that same year, following a review of the 
Veteran's records, he was once again described as suffering 
from only "mild" extrinsic reactive airway disease.  
Significantly, in early May 2000, it was noted that the 
Veteran was being referred for a pulmonary consultation to 
determine the severity of his restrictive airway 
disease/asthma, which appeared to be "quite mild."  
Moreover, in a narrative summary of October 2000, the 
Veteran's asthma was described as "well controlled and 
stable."

The Board observes that, following a service medical 
examination in May 2002, it was noted that, in January 2000, 
the Veteran had been given a waiver for asthma, which was 
considered as "under good control."  Moreover, in 
correspondence of early June 2003 (during the Veteran's 
third period of active service), his private physician wrote 
that, on a simple medication regimen, the Veteran's asthma 
was well controlled, with no significant asthmatic 
exacerbations since June of 2002.

The Board notes that, at the time of the aforementioned VA 
pulmonary examination in April 2004, the Veteran's 
respiratory excursions were full, with breath sounds which 
were good throughout and no evidence of rales, rhonchi, or 
wheezes, consistent with a diagnosis of mild asthma/reactive 
airway disease.  Moreover, following a more recent VA 
pulmonary examination in May 2009, it was the opinion of the 
examiner that the Veteran's current diagnosis of asthma 
could not be established in the presence of normal pulmonary 
function tests.

In evaluating the veteran's claim, the Board has the duty to 
assess the credibility and weight to be given the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and 
cases decided therein.  In evaluating the probative value of 
medical statements, the Board looks at factors such as a 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Black v. Brown, 10 Vet. App. 279,. 284 
(1997).  In that regard, the Board finds the May 2009 
opinion of a VA physician, while not a model of clarity, 
highly probative, because that opinion was based upon a full 
review of all pertinent evidence of record.  See Hernandez-
Toines v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, 
during the Veteran's period or periods of active service, 
his asthma was consistently described as "mild or "very 
mild," and "under good control," to the extent that, on at 
least one occasion, he was granted a waiver.  Under the 
circumstances, the Board is compelled to conclude that the 
Veteran's bronchial asthma, which clearly preexisted his 
periods of active military service, underwent no clinically-
identifiable permanent increase in severity during those 
periods of active service.  Accordingly, service connection 
for asthma must be denied.

The Board acknowledges the Veteran's statements and 
testimony regarding the origin of his current bronchial 
asthma.  However, the Board rejects the Veteran's assertions 
to the extent that he seeks to etiologically relate his 
asthma to his period or periods of active military service 
or seeks to assert increased impairment due to service.  As 
a lay person, the Veteran is not competent to create the 
requisite causal nexus for his bronchial asthma or opine as 
to the clinical severity of his disorder.  This complex 
medical question requires medical knowledge must be provided 
by someone qualified as an expert by knowledge, skill, 
experience, training, or education, none of which the 
Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In sum, the evidence clearly and unmistakably shows that the 
Veteran's asthma existed prior to the Veteran's periods of 
service and was not aggravated therein.  The appeal is 
denied.




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate a 
claim; (2) inform the Veteran about the information and 
evidence that VA will seek to provide; and (3) inform the 
Veteran about the information and evidence he is expected to 
provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March and August 2004, March and April 2006, August 2007, 
and May 2009.  In that correspondence, VA informed the 
Veteran that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The Veteran was 
further informed that, in order to substantiate a claim for 
service connection on the basis of aggravation, it must be 
shown that the preexisting disability underwent a permanent 
increase in severity beyond natural progress during the 
relevant period or periods of active military service.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him that it had a duty to obtain any records held 
by any Federal agency.  It also informed him that, on his 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records 
from private doctors and hospitals.  Finally, the RO 
informed the Veteran that he could obtain private records 
himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that 
regard, in connection with the current appeal, VA has 
obtained the Veteran's service treatment records, as well as 
both VA and private treatment records and examination 
reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of 
record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


